      Case 2:21-cv-00691-DLR Document 16 Filed 07/02/21 Page 1 of 4



 1

 2

 3

 4

 5

 6                     IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE DISTRICT OF ARIZONA

 8

 9   Erik Johnson, an individual,
                                Plaintiff,
10
     v.
11                                              No. 2:21-cv-00691-DLR
12   Proctorio, Inc., a Delaware corporation,
                                Defendant.      DECLARATION OF GABRIEL RAMSEY
13
                                                IN SUPPORT OF DEFENDANT
14                                              PROCTORIO, INC.’S MOTION TO
                                                STRIKE PORTIONS OF PARAGRAPHS
15
                                                37-41 OF THE COMPLAINT
16

17
     Proctorio, Inc., a Delaware corporation,
18
                             Counterclaimant,
19

20   v.

21   Erik Johnson, an individual,
22                       Counterdefendant.

23

24

25

26

27

28
                                                1
       Case 2:21-cv-00691-DLR Document 16 Filed 07/02/21 Page 2 of 4



 1         I, Gabriel Ramsey, declare as follows:
 2         1.     I am a lawyer at the law firm Crowell & Moring LLP and counsel for
 3   Defendant Proctorio, Inc. (“Proctorio”) for this litigation matter. I make this declaration
 4   in support of Proctorio’s Motion to Strike Portions of Paragraphs 37-41 of Plaintiff Erik
 5   Johnson’s complaint, made pursuant to Federal Rule of Civil Procedure 12(f) and Local
 6   Civil Rule 7.2(m) (“Motion to Strike”). I make this declaration based on my own
 7   personal knowledge or information and belief, where indicated. If called as a witness, I
 8   could and would testify competently to the truth of the matters set forth herein.
 9         2.     In my role as litigation counsel for Proctorio, I have been a part of all
10   litigation communications. I have also spoken with the company and its corporate
11   counsel about activities that occurred prior to the litigation and that led up to this
12   dispute.
13         3.     In particular, I have communicated with Proctorio and its corporate
14   counsel about the steps the company took to take down the infringing materials, the
15   counter-notices that Johnson and/or his counsel filed, and the subsequent
16   communication that occurred between Proctorio’s corporate counsel and Johnson’s
17   counsel that were subject to and governed by Federal Rule of Evidence 408.
18         4.     I am also aware that the substance of these communications was disclosed
19   by Johnson in portions of paragraphs 37-41 of his complaint (the “Complaint”). See
20   Dkt. No. 1 ¶¶ 37-41.
21         5.     After the Complaint was filed, the litigation team for Proctorio contacted
22   Johnson’s counsel seeking to engage in pre-discovery settlement communications.
23         6.     As a normal part of such correspondence, I sent to Johnson’s counsel a
24   simple agreement that, upon execution, would ensure that any settlement discussions
25   that occurred between the parties would remain confidential. A true and correct copy of
26   the Rule 408 confidentiality agreement that I proposed to Johnson’s counsel is attached
27   as Exhibit 1.
28
                                                   2
       Case 2:21-cv-00691-DLR Document 16 Filed 07/02/21 Page 3 of 4



 1         7.     I have used this same (or a substantially similar) Rule 408 confidentiality
 2   agreement in numerous civil cases and for over more than two decades as a litigator.
 3   There has never been an issue with the other party signing the agreement.
 4         8.     However, Johnson’s counsel refused to sign the Rule 408 confidentiality
 5   agreement.
 6         9.     Given that the same counsel has already exposed and publicized the
 7   confidential Rule 408 communications that occurred between them and Proctorio’s
 8   corporate counsel, I do not believe that Johnson’s counsel will keep the confidences of
 9   any Rule 408 discussions moving forward.
10         10.    Accordingly, there have not yet been any settlement negotiations between
11   the parties. Proctorio would be willing to engage in settlement negotiations upon
12   Johnson signing the Rule 408 confidentiality agreement.
13         I declare under penalty of perjury under the laws of the United States that the
14   foregoing is true and correct to the best of my knowledge.
15         Executed this 1st day of July, 2021, in Rogersville, Missouri.
16

17                                                                     Gabriel Ramsey

18

19

20

21

22

23

24

25

26

27

28
                                                 3
       Case 2:21-cv-00691-DLR Document 16 Filed 07/02/21 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on July 2, 2021, I caused this document to be electronically
 3
     filed using the District of Arizona’s CM/ECF system, which sends electronic notices of
 4

 5
     such filing to all parties of record.

 6                                                    By: /s/ Justin D. Kingsolver
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
